         Case 1:17-cr-00662-PAE Document 162 Filed 11/19/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
                                    :
UNITED STATES OF AMERICA            :
                                    :                        ORDER OF
          - v. -                    :                       RESTITUTION
                                    :
KENLEE GALVEZ,                      :                       S1 17-CR-662-02 (PAE)
                                    :
                 Defendant.         :
                                    :
----------------------------------- x

THE HONORABLE PAUL A. ENGELMAYER, United States District Judge:

       Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Michael D. Neff and Jessica

Greenwood, Assistant United States Attorneys, of counsel; the presentence report; defendant

KENLEE GALVEZ’s conviction on Counts One and Two of the S1 Superseding Indictment; and

all other proceedings in this case, it is hereby ORDERED that:

       1.      Amount of Restitution

       KENLEE GALVEZ, the defendant, shall pay restitution in the total amount of $29,305.00,

pursuant to 18 U.S.C. §§ 3663 and 3663A, to the victims of the offenses charged in Counts One

and Two. The names, addresses, and specific amounts owed to each victim are set forth in the

Schedule of Victims, attached hereto as Schedule A. Upon advice by the United States Attorney’s

Office of a change of address of a victim, the Clerk of the Court is authorized to send payments to

the new address without further order of this Court.

               A.     Joint and Several Liability

       The defendant’s restitution obligation is joint and several. Specifically:
         Case 1:17-cr-00662-PAE Document 162 Filed 11/19/20 Page 2 of 6




       1. August 7, 2017 Robbery: $3,640.00 with the co-defendant who participated in this

            robbery, Luis Monsanto-Germosen.

       2. August 14, 2017 Robbery: $4,000.00 with the co-defendant who participated in this

            robbery, Sira Abassi.

       3. August 18, 2017 Robbery: $9,250.00 with the co-defendant who participated in this

            robbery, Luis Monsanto-Germosen.

       4. August 30, 2017 Robbery: $705.00 with the co-defendant who participated in this

            robbery, Luis Monsanto-Germosen.

       5. September 7, 2017 Robbery: $3,875.00 with the co-defendant who participated in this

            robbery, Luis Monsanto-Germosen.

       6. September 11, 2017 Robbery: $3,010.00 with the co-defendant who participated in this

            robbery, Luis Monsanto-Germosen.

       7. September 27, 2017 Robbery: $4,825.00 with the co-defendants who participated in

            this robbery: Sira Abassi, David Bradford, and Jeremias Munoz.


               B.      Apportionment Among Victims

       Restitution shall be paid to the victims identified in the Schedule of Victims, attached

hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed proportionally

to each victim based upon the amount of loss for each victim, as set forth more fully in Schedule A.

       2.      Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;




                                                 2
         Case 1:17-cr-00662-PAE Document 162 Filed 11/19/20 Page 3 of 6




including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(1) and (2).    While serving the term of imprisonment, the Defendant shall make

installment payments toward his restitution obligation, and may do so through the Bureau of

Prisons’ (BOP) Inmate Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP

may establish a payment plan by evaluating the Defendant’s six-month deposit history and

subtracting an amount determined by the BOP to be used to maintain contact with family and

friends. The remaining balance may be used to determine a repayment schedule. BOP staff shall

help the Defendant develop a financial plan and shall monitor the inmate’s progress in meeting his

restitution obligation. Any unpaid amount remaining upon release from prison will be paid 10%

of gross monthly income.

       3.      Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be

hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments

by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

       4.      Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

                                                 3
          Case 1:17-cr-00662-PAE Document 162 Filed 11/19/20 Page 4 of 6




Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.




                                                    4
         Case 1:17-cr-00662-PAE Document 162 Filed 11/19/20 Page 5 of 6




       6.      Sealing

       Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.


       AGREED AND CONSENTED TO:

       GEOFFREY S. BERMAN
       United States Attorney for the
       Southern District of New York

       By: ___________________________                               2/27/2020
           Michael D. Neff / Jessica Greenwood                       DATE
           One Saint Andrew’s Plaza
           New York, NY 10007
           Tel.: (212) 637-2107/1090


       KENLEE GALVEZ


                 V
       By: ___________________________                                
                                                                     _____________
           KENLEE GALVEZ                                             DATE


                      V
       By: ___________________________                                
                                                                     _____________
           Andrew J. Frisch, Esq.                                    DATE
           One Penn Plaza – 53rd Floor
           New York, New York 10119
           Tel: (212) 285-8000

       SO ORDERED:

                
       _______________________________________                         
                                                                     _____________
       THE HONORABLE PAUL A. ENGELMAYER                              DATE
       UNITED STATES DISTRICT JUDGE
       SOUTHERN DISTRICT OF NEW YORK

                                                 5
Case 1:17-cr-00662-PAE Document 162 Filed 11/19/20 Page 6 of 6




     Schedule of Victims

(Submitted Under Seal)
